Title: From George Washington to Henry Knox, 28 February 1785
From: Washington, George
To: Knox, Henry



My Dear Sir,
Mount Vernon 28th Feby 1785

Your favor of the 31st Ulto came to my hands by the last Post. enclosed are letters under flying Seals to Count de Rochambeau & the Marqs de Chastellux (late Chevr) introductory of Mr Swan. also certificates for Lieutts Seaver & Henley. if these will answer the purposes designed, I shall think nothing of the trouble, but be happy in having given them.
Upon summing up the cost of my projected building in Alexandria, I found my finances not equal to the undertaking; & have thereupon suspended, if not altogether declined it. Notwithstanding, if any Vessel should be coming hither from that part of your state where the Limestone abounds, & where it is to be obtained at a low price, & would bring it at a low frieght, unburn’d: or if in this State it could be brought hither from Boston as Ballast, or at a low freight, I should be glad to get some; in either of these ways. I use a great deal of lime every

year, made of the Oyster shells, which, before they are burnt, cost me 25 a 30/ pr hundred Bushels; but it is of mean quality, which makes me desirous of trying Stone lime.
The Assemblies of Virginia & Maryland passed laws before their adjournment, for improving and extending the Navigation of this River as far as it shall be found practicable; a copy of which (for they are exactly the same in both States) I send you—they also gave a sum of money for the purpose of opening, & keeping in repair, a good road of communication between the Eastern & Western Waters. And this State passed a Similar Act respecting James River, & the Communication with Green Brier (a branch of the Great Kanhawa) which opens equally advantageously to another part of the Western territory; Shares in either or both of which, in my opinion, presents to monied men the most certain, & lucrative Speculation of any of wch I can have any idea.
The State of Virginia accompanied these proceedings with another Act, which particularly respected myself; & tho’ generous in the extreme, is rendered more valuable by the flattering, yet delicate expression of its recitals. It directs their Treasurer to subscribe for my use & benefit, one hundred Shares (50 in each Navigation); which it declares vested in me & my heirs for ever. But I can truly aver to you, my dear Sir, that this Act has given me more pain than pleasure—It never was my inclination—nor is it now my intention, to accept any thing pecuniary from the public: but how to decline this gift without appearing to slight the favors (which the assembly ascribe to a sense of gratitude) of my Country, and exhibiting ⟨an⟩ act of seeming disrespect to the Legislature on the one hand—or incurring ⟨the⟩ imputation of pride, or an ostentatious display of disinterestedness on the other, is my embarrassment: but I must endeavor to hit upon some expedient before the next Session (for I had not the smallest intimation of the matter before the rising of the last) to avoid any of these charges, and yet follow the bent of my wishes; which are to be as independent as the Air—I have no body to provide for, & I have enough to support me through life in the plain, & easy style in which I mean to spend the remainder of my days.
I thank you for the particular acct which you have given me of the different Rivers to which the British have given the names of St Croix—I shall be much mistaken if they do not in

other matters, as well as this, give us a good deal of trouble before we are done with them. and yet, it does not appear to me, that we have wisdom, or national policy enough to avert the evils which are impending—How should we, when contracted ideas, local pursuits, and absurd jealousy are continually leading us from those great & fundamental principles which are characteristic of wise and powerful Nations; & without which, we are no more than a rope of Sand, and shall as easily be broken.
In the course of your literary disputes at Boston (on the one side to drink Tea in Company, & to be social & gay—on the [other] to impose restraints which at no time ever were agreeable, & in these days of more liberty & endulgence, never will be submitted to) I perceive, & was most interested by something which was said respecting the composition for a public walk; which also appeared to be one of the exceptionable things. Now, as I am engaged in works of this kind, I would thank you, if there is any art in the preparation, to communicate it to me—whether designed for Carriages, or walking. My Gardens have gravel walks (as you possibly may recollect) in the usual Style, but if a better composition has been discovered for these, I should gladly adopt it. the matter however which I wish principally to be informed in, is, whether your walks are designed for Carriages, and if so, how they are prepared, to resist the impression of the wheels. I am making a Serpentine road to my door, & have doubts (which it may be in your power to remove) whether any thing short of solid pavement will answer.
Having received a letter from Majr Keith (dated at New York) and not knowing where to direct my answer, I take the liberty of putting it & the Papers wch it enclosed] under cover to you, as he was of the Massachusetts State, & I presume only came to New York on business. He is one, among numberless others, who want me to do inconsistent things, namely to annul—or rather do away, the effect of his Court Martial. The other letter for a Mr Palmer, be so good as to put into a channel for delivery.
Mrs Washington joins me in affectionate regards for Mrs Knox, and the rest of the Family, & I am My dear Sir, With great truth and sincerity—Yrs

Go: Washington

